                                                      Case 20-11884-KBO    Doc 258         Filed 11/19/20         Page 1 of 3
Court Conference                                                                                        U.S. Bankruptcy Court-District of Delaware
          Calendar Date:                 11/19/2020                                                    Confirmed Telephonic Appearance Schedule
          Calendar Time:                 10:00 AM ET
                                                                                                                                    Honorable Karen B. Owens
                                                                                                                                                   Courtroom
                                                                                                                                          Amended Calendar Nov 19 2020 11:09AM

 Page #      Item #      Case Name         Case #      Proceeding          App ID Appearing             Telephone       Firm Name                         Representing
                         Tonopah Solar     20-11884    Hearing            10967507   Vincent F.         (954)           Lewis Brisbois Bisgaard & Smith   Creditor, Solar Reserve
                         Energy, LLC                                                 Alexander          728-1280 ext.                                     CSP Holdings / LIVE
                         Tonopah Solar     20-11884    Hearing            10967703   Andrew D. Bluth    (916)           Lewis Brisbois Bisgaard & Smith   Creditor, CMB
                         Energy, LLC                                                                    564-5400 ext.                                     Infrastructure Group IX,
                                                                                                                                                          et al / LIVE
                         Tonopah Solar     20-11884    Hearing            10967772   Joe Bondi          (917)           Tonopah Solar Energy, LLC         Debtor, Tonopah Solar
                         Energy, LLC                                                                    612-0724 ext.                                     Energy, LLC / LISTEN
                                                                                                                                                          ONLY
                         Tonopah Solar     20-11884    Hearing            10967758   Ciara A. Copell    (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                                    728-8000 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967776   Charles D.         (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                 Cording            728-8154 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967775   Todd Cosenza       (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                                    728-8677 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967784   Diana Curtis       (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                                    728-8000 ext.                                     Energy, LLC / LISTEN
                                                                                                        8638                                              ONLY
                         Tonopah Solar     20-11884    Hearing            10967733   Laura Davis        (302)           Pachulski Stang Ziehl & Jones     Interested Party,
                         Energy, LLC                                                 Jones              778-6401 ext.                                     Brahma Group, Inc. /
                                                                                                                                                          LIVE
                         Tonopah Solar     20-11884    Hearing            10967792   Mark I. Duedall    (404)           Bryan Cave Leighton Paisner LLP   Interested Party,
                         Energy, LLC                                                                    572-6600 ext.                                     Asgaard Capital / LIVE
                         Tonopah Solar     20-11884    Hearing            10967467   William A.         (212)           Kelley Drye & Warren LLP          Interested Party, Cobra
                         Energy, LLC                                                 Escobar            808-7800 ext.                                     Thermosolar Plants, Inc.
                                                                                                                                                          and Cobra Energy
                                                                                                                                                          Investment, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967456   Benjamin D.        (212)           Kelley Drye & Warren LLP          Interested Party, Cobra
                         Energy, LLC                                                 Feder              808-7925 ext.                                     Thermosolar Plants, Inc.
                                                                                                                                                          and Cobra Energy
                                                                                                                                                          Investment, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967753   Matthew            (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                 Feldman            728-8000 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967780   Kevin Guerke       (302)           Young Conaway Stargatt &          Debtor, Tonopah Solar
                         Energy, LLC                                                                    571-6000 ext.   Taylor, LLP                       Energy, LLC / LIVE
                         Tonopah Solar     20-11884    Hearing            10967754   Laura Hall         (212)           Allen & Overy, LLP                Interested Party, DOE /
                         Energy, LLC                                                                    610-7300 ext.                                     LISTEN ONLY

Raymond Reyes ext. 881                                                     CourtConfCal2009                                                                               Page 1 of 8
                         Tonopah Solar   20-11884 Case   20-11884-KBO
                                                    Hearing              Doc 258
                                                                               Jared Filed 11/19/20
                                                                        10967752               (302)            PageYoung
                                                                                                                     2 ofConaway
                                                                                                                          3      Stargatt &             Debtor, Tonopah Solar
                         Energy, LLC                                               Kochenash          571-6559 ext.   Taylor, LLP                       Energy, LLC / LISTEN
                                                                                                                                                        ONLY
                         Tonopah Solar   20-11884   Hearing             10967691   Lawrence Kotler    (215)           Duane Morris LLP                  Bankruptcy Counsel,
                         Energy, LLC                                                                  979-1514 ext.                                     Midland Loan Services /
                                                                                                                                                        LIVE
                         Tonopah Solar   20-11884   Hearing             10967836   Richard S.         (312)           Lewis Brisbois Bisgaard & Smith   Creditor, CMB, et al /
                         Energy, LLC                                               Lauter             463-3437 ext.                                     LIVE
                                                                                                      1637
                         Tonopah Solar   20-11884   Hearing             10967783   Christine Lee      (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                                  728-8000 ext.                                     Energy, LLC / LISTEN
                                                                                                      8638                                              ONLY
                         Tonopah Solar   20-11884   Hearing             10967764   Chris LeWand       (303)           FTI Consulting, Inc.              Debtor, Tonopah Solar
                         Energy, LLC                                                                  689-8800 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967749   Matthew Lunn       (302)           Young, Conaway Stargatt &         Debtor, Tonopah Solar
                         Energy, LLC                                                                  571-6600 ext.   Taylor, LLP                       Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967770   Mark Manski        (203)           Tonopah Solar Energy, LLC         Debtor, Tonopah Solar
                         Energy, LLC                                                                  258-5112 ext.                                     Energy, LLC / LISTEN
                                                                                                                                                        ONLY
                         Tonopah Solar   20-11884   Hearing             10967750   Allison Mielke     (302)           Young, Conaway Stargatt &         Debtor, Tonopah Solar
                         Energy, LLC                                                                  571-5732 ext.   Taylor, LLP                       Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967748   Edmon Morton       (302)           Young, Conaway Stargatt &         Debtor, Tonopah Solar
                         Energy, LLC                                                                  571-6637 ext.   Taylor, LLP                       Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967777   Michael Neiburg    (302)           Young, Conaway Stargatt &         Debtor, Tonopah Solar
                         Energy, LLC                                                                  576-3590 ext.   Taylor, LLP                       Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967781   William O'Brien    (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                                  728-3593 ext.                                     Emergency / LIVE
                         Tonopah Solar   20-11884   Hearing             10967773   Joel Peterson      (678)           Tonopah Solar Energy, LLC         Debtor, Tonopah Solar
                         Energy, LLC                                                                  438-2264 ext.                                     Energy, LLC / LISTEN
                                                                                                                                                        ONLY
                         Tonopah Solar   20-11884   Hearing             10967767   Anna Phillips      (678)           Tonopah Solar Energy, LLC         Debtor, Tonopah Solar
                         Energy, LLC                                                                  438-2264 ext.                                     Energy, LLC / LISTEN
                                                                                                                                                        ONLY
                         Tonopah Solar   20-11884   Hearing             10967849   Matthew R.         (302)           Landis Rath & Cobb LLP            Interested Party, PIC
                         Energy, LLC                                               Pierce             467-4442 ext.                                     Group, Inc / LIVE
                         Tonopah Solar   20-11884   Hearing             10967760   Justin Pugh        (303)           FTI Consulting, Inc.              Debtor, Tonopah Solar
                         Energy, LLC                                                                  689-8800 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967765   Charles C          (703)           Asgaard Capital, LLC              Debtor, Tonopah Solar
                         Energy, LLC                                               Reardon            752-6252 ext.                                     Energy, LLC / LISTEN
                                                                                                                                                        ONLY
                         Tonopah Solar   20-11884   Hearing             10967785   Danielle Ripka     (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                                                  728-8000 ext.                                     Energy, LLC / LISTEN
                                                                                                      8638                                              ONLY
                         Tonopah Solar   20-11884   Hearing             10967430   Philip D. Robben   (212)           Kelley Drye & Warren LLP          Interested Party, Cobra
                         Energy, LLC                                                                  808-7800 ext.                                     Thermosolar Plants, Inc.
                                                                                                                                                        and Cobra Energy
                                                                                                                                                        Investment, LLC / LIVE



Raymond Reyes ext. 881                                                   CourtConfCal2009                                                                               Page 2 of 8
                         Tonopah Solar   20-11884 Case   20-11884-KBO
                                                    Hearing              Doc 258
                                                                               Joel S.Filed
                                                                        10967443       Rublin 11/19/20
                                                                                                  (212)        PageKelley
                                                                                                                    3 ofDrye
                                                                                                                          3 & Warren LLP               Interested Party, Cobra
                         Energy, LLC                                                                 808-7800 ext.                                     Thermosolar Plants, Inc.
                                                                                                                                                       and Cobra Energy
                                                                                                                                                       Investment, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967477   Christopher M.    (302)           Potter Anderson & Corroon LLP     Interested Party, Cobra
                         Energy, LLC                                               Samis             984-6050 ext.                                     Thermosolar Plants, Inc.
                                                                                                                                                       and Cobra Energy
                                                                                                                                                       Investment, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967791   Tanner Saporito   (212)           FTI Consulting                    Debtor, Tonopah Solar
                         Energy, LLC                                                                 813-1640 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967756   Paul V.           (212)           Willkie Farr & Gallagher LLP      Debtor, Tonopah Solar
                         Energy, LLC                                               Shalhoub          728-8764 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967761   Zach Shulman      (303)           FTI Consulting, Inc.              Debtor, Tonopah Solar
                         Energy, LLC                                                                 689-8800 ext.                                     Energy, LLC / LIVE
                         Tonopah Solar   20-11884   Hearing             10967747   Jeffrey Waxman    (302)           Morris James LLP                  Creditor, Nooter / LIVE
                         Energy, LLC                                                                 888-5842 ext.
                         Tonopah Solar   20-11884   Hearing             10967533   Cheneise Wright   (302)           Lewis Brisbois Bisgaard & Smith   Creditor, Solar Reserve
                         Energy, LLC                                                                 985-6007 ext.                                     CSP Holdings / LIVE




Raymond Reyes ext. 881                                                   CourtConfCal2009                                                                              Page 3 of 8
